Citation Nr: 1700607	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-17 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  The Veteran has been awarded the Purple Heart medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran had originally requested the opportunity to testify before a Veterans Law Judge by video teleconference from his local RO.  A hearing was scheduled for March 2016 (see Notification Letter, dated February 25, 2016 (but marked received February 24, 2016)).  However, the Veteran later canceled the scheduled hearing in a written statement (see Correspondence, received March 9, 2016).  The Veteran did not request to reschedule the hearing.  The Veteran confirmed his wish to cancel the hearing by phone (see Report of General Information, marked received March 10, 2016).  The Board finds that the Veteran has withdrawn his request for a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and an initial evaluation greater than 30 percent for his service-connected PTSD.  As will be explained below, the Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

Concerning the initial evaluation assigned his service-connected PTSD, the Board notes that the only VA examination of record was conducted in July 2009, and was for the purpose of determining whether or not service connection was appropriate (see VA Examination, marked received on July 10, 2009, "Initial Evaluation for Post-Traumatic Stress Disorder," pp. 23-6).  The record reflects that his condition may be worse than evaluated.  The July 2009 VA examiner noted that the Veteran experienced clinically significant distress due to his PTSD symptoms, but that the Veteran was defensive of his symptoms, and that he minimizes his symptoms.  The examiner remarked it was difficult to elicit some symptoms of PTSD from the Veteran.  (see Id. pp. 23, 25).  In his July 2012 notice of disagreement, the Veteran stated his PTSD has been self-contained for 40 years (see Notice of Disagreement, received July 5, 2012, p. 1).  VA treatment records show that while he declined to report other symptoms of his PTSD, he reported nightmares in June 2014 (see CAPRI records received October 7, 2016, p. 16; and CAPRI records received December 18, 2015, p. 30).  Finally, in a December 2015 statement, the Veteran wrote that PTSD plays a "major role" in his struggles, and he has a "guilt form" of PTSD (see Correspondence, "Vet's statmt: PTSD ..." received December 24, 2015). 

Moreover, the record before the Board lacks records of VA treatment the Veteran received from 1971 to 2009-which could be instrumental for both these claims, especially the hearing loss claim.  The Veteran reported various times that he received treatment from the VA Medical Center (VAMC) in Houston, Texas, including from 1971 to 2009 (see VA Form 4142, received in December 15 and 24, 2015).  The record shows that the RO made several requests for these records.  In October 2016, the RO contacted the Medical Records Department at VAMC Houston (the Michael E. Debakey VAMC in Houston, Texas), and personnel responded that there was a two-month backlog but that they would respond as soon as possible.  In October 2016, the RO sent a letter to the Michael E. Debakey VAMC requesting VA treatment records from 1971 to 2009 and, in addition, advising that a negative response was necessary to finalize the Veteran's claim.  

The Board notes that a December 2016 rating decision includes language acknowledging these records had not been obtained, and indicating that a June 2009 entry noted that the Veteran had then been enrolled for VA care on that date.  Therefore, the RO concluded the records did not exist.  (see Rating Decision - Narrative, marked received December 6, 2016, p. 1).  However, the record does not reveal a negative response from the VAMC Medical Records Department.  The RO must follow through with the VAMC in attempting to obtain this medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all identified records and all available VA treatment records that are not already present in the claims file.  In particular, work with the medical records department at the Michael E. Debakey VAMC to obtain those records dated from 1971 to the present.  Take any and all appropriate action if the records from 1971 to 2009 cannot be found.

2.  Give the Veteran another opportunity to identify any private physicians who may have treated him for his claimed hearing loss and service-connected PTSD.

3.  After the development in #1-2 has been completed, afford the Veteran a VA examination to determine the severity of his PTSD.  Make the entire claims folder available to the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence, frequency, and severity of symptoms due to the service-connected PTSD, to include its impact on his ability to effectively maintain social relationships and employment.  A complete rationale for all opinions must be provided.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


